Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-15-2004

Zdrok v. V Secret Catalogue
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3450




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Zdrok v. V Secret Catalogue" (2004). 2004 Decisions. Paper 337.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/337


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                        Nos. 02-3450 & 03-2321


                    VICTORIA ZDROK, individually
           d/b/a Planet Victoria, Inc.; d/b/a PlanetVictoria.com

                                    v.

                  V SECRET CATALOGUE, INC.;
                VICTORIA'S SECRET DIRECT, LLC;
                VICTORIA'S SECRET STORES, INC.;
                   INTIM ATE BEAUTY CORP.,
                        each corporations

                          VICTORIA ZDROK, individually and doing business
                          as Planet Victoria, Inc. and PlanetVictoria.com,
                                                       Appellant at No. 02-3450

                          VICTORIA ZDROK, individually and doing business
                          as Planet Victoria, Inc. and PlanetVictoria.com; and
                          her attorneys of record MICHAEL A. TAYLOR*,
                          ESQ. and STEVEN L. SLOCA*, ESQ.,
                                                       Appellants at No. 03-2321

(*Pursuant to Rule 12(a), F.R.A.P. and Amended Notice of Appeal 5/23/03)


             On Appeal from the United States District Court
                    for the District of New Jersey
                  D.C. Civil Action No. 01-cv-04282
                   (Honorable William G. Bassler)
                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 25, 2004

       Before: SCIRICA, Chief Judge, RENDELL and ALARCÓN * , Circuit Judges

                           ORDER AMENDING OPINION

               IT IS HEREBY ORDERED that the not precedential opinion in the above
case, filed July 23, 2004, be amended as follows:

             Page 4, carryover paragraph, last sentence: Delete sentence which read:
                      Neither party informed this Court of these recent rulings by the Ohio
                      court, contrary to their responsibility to submit relevant supplemental
                      materials necessary to render a fair and impartial verdict. See Fed. R.
                      App. P. 28(j).


                                          BY THE COURT,




                                                   /s/ Anthony J. Scirica
                                                        Chief Judge

DATED: September 15, 2004




   *
    The Honorable Arthur L. Alarcón, United States Circuit Judge for the Ninth Judicial
Circuit, sitting by designation.

                                             2